 

Case 4:18-cv-00199-CDL Document 29 Filed 12/17/18 Page 1 of 5

UNITED STATES DISTRICT COURT

 

form RECE|VED
MIDDLE DISTRICT 0F GEORGIA DEC 1 7 2018

u.S. DlSTRlCT COURT
SHEREEN R GREENE COLuMBuS DlvlSlON
‘PlaintifF
v. cASE N0 _4:18-cv-199 (cl)L)_
QUICKEN LoANs, Inc.
ROCKET MoRTGAGE

AMROCK, Inc., ika “TI'}|"LE SOURCE, INC.”

MERS (Mortgage Electrc]lnic Registration Systems, Inc.
COOK & JAMES LLC

RUBIN LUBLIN LLC

ALL JOHN OR JANE DMES, Unknown Investors

JOHN ROES, Undisclose¢:;l Mortgage Aggregators, Wholesalers, Mortgage Originators,
Loan Sellers, Trustees of |1"‘01r)led Ascsets, Trustee for Holders of Certificates of Collateralized
Mortgage Obligations, Inwestment Bankers, Future Buyers and Investors, Individually,
Jointly and Severally

also known as ‘Defendants"

OPPOSITION TO RUBIJ:§§_]LUBLI[N’S MOTION TO STAY PRETRIAL DEADLINES and
CONCUR TO RUBIN LUBLIN’S MOTION TO DISMISS PLAINTIFF’S SECOND
AMENDED COMPLAINT

COMES NOW, Shereen R Ilf`m::ene, Plaintiff in the above-styled Civil Action, and hereby files
this Opposition to Motion trw Stay Prc!:trial Deadlines as set forth in the Federal Rules of Civil
Procedure and the Local R\: lies of this Court, pending a ruling on a Motion to Dismiss, et al. filed

by RUBLIN LUBL[N, LLC'\.» As A Pr\o Se Plaintiff with no access to “citation of authorities,” due

 

 

Case 4:18-cv-00199-CDL Document 29 Filed 12/17/18 Page 2 of 5

to my inability to pay exp¢::'nsive subscription costs for legal citations, I oppose and concur on

this Motion for the following reason(s), simplistic though they might be:

(a) Plaintiif has reason to believe that Rubin Lublin, LLC may have already pre-foreclosed
on the subject propt::n:y, though he was requested in a letter dated some time during the
month of August 2111'13 for a list of documents that their office has yet to retum. They
have also stated tha‘|: they have no ‘legal’ obligation to send those documents prior to any
foreclosure action, though he Was told in no uncertain terms that a lien had not been
perfected on the home due to a RESPA violation involving data manipulation tactics.
Rubin Lublin stated that I “si_gned” documents and ‘defaulted,’ but does not mention the
fact that Quicken Loans had a fiduciary duty to prepare the documents and its escrows in
compliance with Fc: deral law and in compliance with HUD guidelines and rules,
especially those contained in HUD regulations outlined in the Civil Suit filed by the US
Department of Justii;:e, US Attorney’s office, against Quicken Loans, US District Court,
Eastern Michigan, l[lf¥ivil Action 15-0613, which action originated in US District Court,
District of Columbi,m as a COMPLAINT FOR VIOLATIONS OF FALSE CLAIMS ACT,
31 USC 3729-3 733 AND CC\>MMON LAW: United States Complaint and Jury Demand,
which document is hereby incorporated into said Defense for the COMM()N LAW.

(b) Plaintiff has reason to believe that Rubin Lublin, LLC may have Discovery documents in
the of`tice files of th<::¢ir offices that have to do with communications, whether they are
emails, telephone c:e\lls, or letters or what have you, between their firm and Quicken
Loans, Inc. and/or lifocket Mortgage, or all of the other parties to this Complaint that have
to do with their intent to ignore my requests and follow through with a January 2019
foreclosure in spite of having never returned those documents nor responded to my
August letter requesting a particular list of documents I feel that there may be something
in there that this office is trying to hide with regard to the particulars of their attempts to
foreclose in the pastl He has made the statement that I am employing “stall tactics,” but I
am, in fact, asserting that they have no right to foreclose without the proper discovery to
fmd out and ascertain how and why this data regarding property taxes was manipulated to

switch or swap out a prior owner’s taxes at closing in exchange for my own ~ more than a

 

Case 4:18-cv-00199-CDL Document 29 Filed 12/17/18 Page 3 of 5

year later - especially considering that HUD requires Direct Endorsement Lenders
(DELs) to review tl“leir files and report MATERIAL critical errors within 45 days and this
also, did not happen.

(c) The F ederal Rules of Civil Procedure that I was able to look up with the only resources
that I have access to allow that a Judge can deny a Motion to Dismiss or other Motions if
there is any plausibility of concern even though full evidence and specific details are not

available at the moi'nent, but may come forward in a future discovery and trial date.

(d) Plaintiff has clearly stated a claim upon which relief can be granted, but also
acknowledges that :il`Rubin Lublin did _nLt, as they state, complete the foreclosure sale or
a pre-foreclosure sale of any kind or capacity, the Plaintiff has no current interest in
pursuing a claim agzzuinst Lubiin until and unless evidence to the contrary is found during
the Discovery process If there is no actual claim against Lublin with regard to a
foreclosure and/or pre-foreclosure sale, Plaintiff all the same does not release her right to
sue Rubin Lublin, and/or any other entity that attempts to foreclose in a later or future
Complaint that coul¢.:|, potentially be filed in the event of a wrong”ul foreclosure prior to or

after April 1, 2019.

(e) F or such other and farther relief as this Court deems just and proper.
CONCLUSION
Based on the foregoi :ng;, Plaintiff respectfully concurs that Rubin Lublin’s Motion to

 

Dismiss be granted with e;¢;;!;p_ti_p_n_ to mandated release of any and all pre-trial discovery
documents pertaining to the foreclosure or pre-foreclosure of the subject property that may or

might be needed to substantiate the remaining matter at hand in this Civil Action.

Respectfully submitted, this 13"‘ day of December 2018,

  

1318 21St Street
Columbus, GA 31901
404 491 1770

greeneink @ gmail . com

Case 4:18-cv-00199-CDL Document 29 Filed 12/17/18 Page 4 of 5
Psalm 10

1 Why, LGRD, do you stand far off? Why do you hide yourself in times of trouble?

2 In his arrogance the wicked man hunts down the weak, Who are caught in the schemes he devises.
3 He boasts about the cir."a'vings of his heart; he blesses the greedy and reviles the LORD.
4 In his pride the wicked nrlan does not seek him; in all his thoughts there is no room for God.
5 His Ways a l:"e always prosperous; your laws are rejected by him;
he sneers at all his enemies.
6 He says to himself, ”Nothinilg will ever shake me.” He swears, ”No one Will ever do me harm."

7His mouth is full of lies and threats; trouble and evil are under his tongue.
8 He lies in Wait linear the villages; from ambush he murders the innocent
His eyes Watch ill secret for his victims; like a lion in cover he lies in wait.
He lies in Wait to catch tile helpless; he catches the helpless and drags them off in his net.
111 His victims are crushed, they collapse; they fall under his strength.
11 He says to himsel.|:. ”God Will never notice; he covers his face and never sees."

1--1Arise, LORD! Lift up your hand, O GOd-

Dr) not forget the helpless.
11Why does the wicked man revile God?
Why doe::z'. he say to himself, ”He Won’t call me to account"?
14 But you, God, see the tr~;;»u.ble of the afflicted,‘ you consider their grief and take it in hand.
The victims commit themselves to you; you are the helper of the fatherless.
15 Break the arm of thl::v wicked man; call the evildoer to account for his Wickedness
that would not otherwise be found out.

16 The LORD is King for ever and ever;
the nations will perish from his land.
17 ".r"ou, LOR D, hear the desire of the afflicted,'
you encourage them, and you listen to their cry,
18 d,r;:fending; the fatherless and the oppressed,
so that rl“l.ere eartlhly mortals Will never again strike terror.

 

Case 4:18-cv-00199-CDL Document 29 Filed 12/17/18 Page 5 of 5

CERTIFICATE OF SERVICE

I hereby certify that I have this 13th day of December, 2018, served the within and the foregoing
by placing a true and corret;:t copy of the same in the United States Mail, with first-classed

postage affixed thereto, prl:\perly addressed as follows”

RUBLIN LUBLIN LLC
Attorneys and Counselors at lliaw
3145 Avalon Ridge Place, Eé£`»te 100
Peachtree Comers GA 300"&"1

678 281 2730

THOMAS F CRISTINA
PO Box 1199
Columbus, GA 31902

 

SHEREEN R. GREENE

